Title: John Adams to Abigail Adams, 12 August 1776
From: Adams, John
To: Adams, Abigail


     
      
       Aug. 12. 76
      
     
     Mr. A. setts off, to day, if the Rain should not prevent him, with Coll. Whipple of Portsmouth: a Brother of the celebrated Miss Hannah Whipple, a sensible and worthy Man. By him I have sent you two Bundles of Letters, which I hope you will be carefull of. I thought I should not be likely to find a safer opportunity. By them, you will see that my private Correspondence alone, is Business enough for a lazy Man. I think I have answered all but a few of those large Bundles.
     
     A french Vessell, a pretty large Brigantine, deeply loaden, arrived here yesterday from Martinique. She had 50 Barrells of Limes, which are all sold already, at such Prices, that the Amount of them will be sufficient to load the Brig with Flour. A Trade We see, even now, in the midst of summer is not totally interrupted, by all the Efforts of our Enemies. Prizes are taken in no small Numbers. A Gentleman told me a few days ago that he had summed up the sugar, which has been taken, and it amounted to 3000 Hdds. since which two other ships have been taken and carried into Maryland.
     Thousands of schemes for Privateering are afloat in American Imaginations. Some are for taking the Hull ships, with Woolens for Amsterdam and Rotterdam—some are for the Tin ships—some for the Irish Linnen ships—some for outward Bound and others for Inward Bound India Men—some for the Hudsons Bay ships—and many for West India sugar ships. Out of these Speculations many fruitless and some profitable Projects will grow.
     We have no News from New York. All is quiet there as yet. Our Expectations are raised—the Eyes of the World are upon Washington and How, and their Armies. The Wishes and Prayers of the virtuous Part of it, I hope, will be answerd. If not, yet Virtues grow out of Affliction.
     I repeat my request, that you would ask some of the Members of the General Court if they can send me Horses, and if they cannot that you would send them. I can live no longer without a servant, and a Horse.
    